internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------- ------------------- -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-113211-09 date august estate ----------------------------------------------------------------------------------------------------- ----------------------- a b c d -------------------------- ------------------- ----------------------------------------------------------------------------------------------------- ------------------------- ----------------------------------------------------------------------------------------------------- ------------------------- ---------------------- -------------------------- date date date date ira x ------------------------------------------------------------- -------------------------- -------------------------- dear --------------- plr-113211-09 this letter responds to a letter dated date and subsequent correspondence submitted on behalf of estate by its authorized representative requesting rulings under sec_691 sec_401 and sec_408 of the internal_revenue_code the information submitted states that a maintained an individual_retirement_account ira ira x a died on date at the age of years prior to a’s death a had begun taking required distributions from ira x a named his spouse b as the sole beneficiary of ira x a did not name any contingent beneficiaries for ira x pursuant to a’s beneficiary designation b was the sole designated_beneficiary as that term is defined in sec_401 with respect to a’s ira x b was born on date b survived a but b died on date which was seven days after the death of a b was years and eleven months old when she died during her life b did not disclaim ira x did not take any distributions from ira x and did not elect to treat ira x as her own furthermore b did not name any beneficiaries of her interest in a’s ira x as a result the right to receive ira x passed by b’s will to c and d estate’s personal_representatives propose to subdivide ira x into two sub-iras each sub-ira will be titled a deceased for the benefit of a specific beneficiary under the last will and testament of b deceased estate represents that said subdivision of ira x will be made by means of trustee to trustee transfers no distributions will be made from ira x and no rollovers of ira x amounts will be made into the two created sub-iras said sub-division will occur no later than date based on the above facts and representations estate requests the following letter rulings that the division of ira x and the establishment of the two sub-iras will not constitute a transfer within the meaning of sec_691 distributions within the meaning of sec_408 or rollovers within the meaning of sec_408 that after the division of ira x and the establishment of the sub-iras estate will not include in its gross_income and the custodian of the sub-iras should not report as income to estate any amounts distributed from the sub-iras to c and d and that the sub-iras will constitute separate_accounts within the meaning of sec_1_401_a_9_-8 q a-2 plr-113211-09 sec_691 provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of his death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_691 provides that if a right described in paragraph to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of this paragraph the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent sec_1_691_a_-1 provides that the term income_in_respect_of_a_decedent ird refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing the decedent’s taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous table year under the method_of_accounting employed by the decedent sec_1_691_a_-1 provides that the term income_in_respect_of_a_decedent also includes the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by the decedent by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent and if the amount of gross_income in respect of the prior decedent was not properly includible in computing the decedent’s taxable_income for the taxable_year ending with the date of his death or for a previous taxable_year sec_1_691_a_-4 provides that in general the transferor must include in his gross_income for the taxable_period in which the transfer occurs the amount of the plr-113211-09 consideration if any received for the right or the fair_market_value of the right at the time of the transfer whichever is greater sec_1_691_a_-4 provides that if the estate of a decedent or any person transmits the right to income_in_respect_of_a_decedent to another who would be required by sec_691 to include such income when received in his gross_income only the transferee will include such income when received in his gross_income in this situation a transfer within the meaning of sec_691 has not occurred sec_1_691_a_-4 provides that if a right to ird is transferred by an estate to a specific or residuary legatee only the specific or residuary legatee must include such income in gross_income when received revrul_92_47 1992_1_cb_198 holds that a distribution to the beneficiary of a decedent’s ira that equals the amount of the balance in the ira at the decedent’s death less any nondeductible_contributions is ird under sec_691 that is includable in the gross_income of the beneficiary for the tax_year the distribution is received sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 in general the payee or distributee as that term is defined in sec_408 means the person or entity that is entitled to receive distributions from the ira sec_408 explains that an ira is considered an inherited ira when the ira is acquired by a non-spouse beneficiary upon the death of an ira owner amounts distributed from an inherited ira cannot be rolled over into another ira c and d inherited an interest in ira x their interests cannot be rolled over into another ira revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in sec_408 furthermore such a transfer does not constitute a rollover_distribution revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary the beneficiary accomplishing such a post-death trustee to trustee transfer need not be the surviving_spouse of a deceased ira holder plr-113211-09 neither the code nor the income_tax regulations promulgated under sec_401 preclude the posthumous division of an ira into more than one ira sec_408 provides under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained sec_401 provides in general that if a plan participant ira holder dies after the distribution of his interest has begun in accordance with subparagraph a ii after his required_beginning_date his plan or ira interest remaining at his death must be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of his death sec_401 provides in general that if a plan participant ira holder dies before the distribution of her interest has begun in accordance with subparagraph a ii before her required_beginning_date her plan or ira interest remaining at her death must be distributed within five years after the death of such employee ira holder sec_401 provides in general for an exception to the 5-year rule above with respect to distributions paid to or for the benefit of a designated_beneficiary of a deceased plan participant or ira holder pursuant to this exception distributions must begin no later than year of the employee's or ira holder's death or such later date as prescribed in regulations and must be made over the life or life expectancy of the designated_beneficiary sec_401 explains that if the surviving_spouse dies before the distributions to such spouse begin the distribution rules of a shall be applied as if the surviving_spouse were the employee sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age sec_401 defines designated_beneficiary as any individual designated as a beneficiary by an employee ira owner sec_1_401_a_9_-3 q a-5 provides that pursuant to sec_401 if the surviving_spouse is the employee's sole designated_beneficiary and dies after the employee but before distributions to such spouse have begun under sec_401 and iv the 5-year rule in sec_401 and the life_expectancy_rule in plr-113211-09 sec_401 are to be applied as if the surviving_spouse were the employee in applying this rule the date of death of the surviving_spouse shall be substituted for the date of death of the employee however in such case the rules in sec_401 are not available to the surviving_spouse of the deceased employee's surviving_spouse sec_1_401_a_9_-4 q a-3 provides in relevant part that a person’s estate may not be the designated_beneficiary of his her plan interest or ira sec_1_401_a_9_-8 q a-3 defines separate_accounts for purposes of sec_401 as separate portions of an employee's benefit reflecting the separate interests of the employee's beneficiaries under the plan as of the date of the employee's death for which separate_accounting is maintained the separate_accounting must allocate all post-death investments gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro_rata basis in a reasonable and consistent manner among the separate_accounts sec_1_401_a_9_-8 qs as-2 and provide the rules that apply if the benefit attributable to a deceased qualified_plan participant is divided into separate_accounts for purposes of sec_401 the regulations stipulate that in order to have sec_401 apply separately to each account each separate_account must be established on a date no later than the last day of the year following the calendar_year of the employee’s death in this case as noted above a died after attaining his required_beginning_date as that term is defined in sec_401 as the owner of ira x b was the surviving_spouse of a and was the sole designated_beneficiary of ira x b died shortly after a before any distributions from ira x were made to her and without having elected to treat ira x as her own ira accordingly sec_401 is applicable to distributions from ira x as of her date of death b had not attained her required_beginning_date with respect to ira x furthermore b had not named any beneficiaries of her interest in ira x except through her will c and d who inherited b’s interest in ira x cannot be designated beneficiaries as that term is defined in sec_401 of said interest thus with respect to b’s ira x interest sec_401 is applicable it is proposed that ira x be subdivided into two-sub iras one of which will benefit c a beneficiary under b’s will and the other of which will benefit d another beneficiary of b’s will the subdivision will be made by means of two trustee-to-trustee transfers pursuant to revrul_78_406 thus no distributions will be made from ira x to accomplish its sub-division plr-113211-09 however although the subdivision of ira x comes within revrul_78_406 said subdivision does not result in the creation of two separate_accounts for purposes of sec_401 required distributions from the two sub-iras must be made pursuant to the 5-year rule_of sec_401 based solely on the facts and representations submitted we conclude the following the division of ira x and establishment of the two sub-iras will not constitute a transfer within the meaning of sec_691 c and d will each include in their gross_income the amounts of ird from their respective sub- ira when the distribution or distributions from the sub-iras are received by c and d respectively the division of ira x and establishment of the two sub-iras will not constitute distributions within the meaning of sec_408 or rollovers within the meaning of sec_408 after the division of ira x and establishment of the two sub-iras c and d will be the payees or distributees of amounts distributed from ira x pursuant to sec_408 as a result estate will not include in its gross_income and the custodian of the sub-iras should not report as income to estate any amounts distributed from the sub-iras to c and d and separate sub-iras may be created for c and d maintained in the name of a for their benefit for individual investment purposes but not for the purposes of determining the applicable distribution period required by sec_401 b died without designating a beneficiary of her interest in a’s ira x thus as explained above ira x even when subdivided must be distributed in accordance with the 5-year rule as explained in sec_409 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any of the provisions of the code or regulations this letter does assume however that ira x and the resultant sub-iras either satisfied satisfy or will satisfy the requirements of sec_408 at all times relevant thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-113211-09 pursuant to a power_of_attorney on file a copy of this letter is being sent to estate’s authorized representative sincerely melissa c liquerman chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
